Citation Nr: 1221089	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to July 29, 2010, and 10 percent from that date) assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 30, 2006 (date of claim).  An October 2010 rating decision (and December 2010 supplemental statement of the case (SSOC)) increased the rating to 10 percent, effective July 29, 2010 (date of a VA examination).  The Veteran has expressed dissatisfaction with the rating assigned for both "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2008, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In September 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2011, the case was remanded for additional development.  In April 2012, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran's claim was previously before the Board in November 2011, when it was observed that, because the appeal was from the initial rating assigned with the award of service connection for bilateral hearing loss, the entire history of the disability needed to be considered and, if appropriate, staged rating applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board instructed that all records of treatment that the Veteran had received for his bilateral hearing loss disability during the appeal period were to be secured for the record, and noted in particular that from the treatment records already associated with the claims file (i.e., November 2007 to July 2009 VA treatment records), it appeared that the Veteran might have undergone audiometry for treatment purposes in January 2008.  The Board then included specific instructions for the RO to ascertain whether such was completed, and if so, to obtain a copy of the audiometry report for the record.  If a January 2008 audiometric evaluation was not completed, then the RO was to explicitly state so for the record.

A review of the Veteran's claims file, to include his electronic record in the Virtual VA system, found that the only January 2008 VA treatment record associated with the claims file after the Board's November 2011 remand is that which was already in the claims file at the time of the remand.  The Board notes, however, that it is from this treatment record that it determined that the Veteran may have undergone an audiometric evaluation for treatment purposes in January 2008.  Specifically, the treatment record indicates that a "comprehensive hearing eval [sic]" was one of the procedures completed on that date, and it also provides "test results" from that evaluation.  It does not, however, include any audiometric threshold results from that evaluation, and a close review of the record does not show that the RO has (as the Board's remand requested) attempted to ascertain whether there is an audiometry report available from January 2008.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

Also in the November 2011 remand, the Board directed the RO's attention to the Court's holding in Savage v. Shinseki, 24 Vet. App. 259 (2011), and noted that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report cannot otherwise be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  The Board then stated that because the Veteran had previously submitted a November 2006 private audiometry report, the RO should consider the applicability of Savage when readjudicating his increased rating claim.  A review of the claims file found this was not done.  Notably, in its remand instructions, the Board instructed that the Veteran was to be afforded a new VA audiological evaluation, and requested that the examiner interpret the findings (i.e., the puretone threshold results) reported in the November 2006 private audiometry report, and provide an explanation for any inconsistencies found when those results were compared to the findings reported in the May 2008, July 2010, and the current VA audiological evaluations.  However, this was not done.  In fact, the January 2012 VA examiner specifically noted in his report that he did not have access to the Veteran's claims file.  While he was able to (and did) review the Veteran's treatment records through VA's Computerized Patient Record System, he was not able to (and did not) review any private audiometry reports contained in the record.  Therefore, this matter must also be remanded so that the previously requested opinion may be sought from the January 2012 VA examiner.  [The Board notes that since the last VA audiological evaluation, the Veteran has submitted a new private audiogram completed in March 2012, which must be addressed.  ]

Finally, under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, while additional evidence received after the record has been transferred to the Board for appellate consideration will be forwarded to the Board if it has bearing on the appellate issues.  The Board will then determine, in accordance with 38 C.F.R. § 20.1304(c), what action is required with respect to the additional evidence.  

A review of the Veteran's electronic record found that additional VA treatment records (from August 2009 to February 2012) were associated with the record prior to the issuance of the March 2012 SSOC.  As these records include notations related to the Veteran's bilateral hearing loss disability, but were not identified or discussed in the March 2012 SSOC, due process requires that this evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO should obtain complete records of all such treatment and evaluation from all sources identified.  The RO should (as was previously requested) specifically seek to obtain a copy of the Veteran's January 2008 VA audiometry report.  (If a January 2008 VA audiometric evaluation was not completed, such must be explicitly noted for the record.)

2. 	The RO should then arrange for the Veteran's claims file to be forwarded to the January 2012 VA examiner (if available, to another audiologist, if not) for an updated medical opinion.  

The examiner should (as was previously requested) be asked to review the Veteran's claims file, and to interpret the findings (i.e., the puretone threshold results) noted in the November 2006 and March 2012 private audiometry reports.  If they are inconsistent with the findings on May 2008, July 2010, and January 2012 VA audiological evaluations, the examiner should reconcile them/comment on the reason for the inconsistency.  If the examiner concludes that the opinion sought cannot be offered without another audiological evaluation of the Veteran, such should be arranged.  The examiner must explain the rationale for all opinions.

3. 	The RO must then review the claims file (to specifically include an initial review of all the evidence received since the December 2010 SSOC), ensure that all necessary development (with consideration given to Savage v. Shinseki, 24 Vet. App. 259 (2011)) is completed, and re-adjudicate the matter of the ratings assigned for the Veteran's service-connected bilateral hearing loss.  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

